Citation Nr: 9904495	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  95-41 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a back 
injury, to include disorders of the cervical, thoracic and 
lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to May 
1969.

This appeal arises from an April 1995 rating decision of the 
St. Petersburg, Florida, Regional Office (RO).  In that 
decision, the RO denied service connection for a back injury.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  It is reasonably shown that, during the veteran's 
service, he had an accidental fall while demonstrating 
rappelling and sustained injury as a result.

3.  It is reasonably shown that the veteran's current 
cervical, thoracic, and lumbar spine disorders are 
attributable to injuries sustained in the rappelling accident 
during service.


CONCLUSION OF LAW

Disorders of the cervical, thoracic, and lumbar spine were 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for residuals of a 
back injury.  He contends that he has disability of the back 
that was caused by an injury incurred during service.  He 
reports that in May 1968 he fell fifty feet from a tower 
while rappelling, and landed on his feet.  He contends that 
the impact of that fall injured his heels and his back.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  When, after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding an issue material to 
the determination of a claim for benefits, the benefit of the 
doubt in resolving the issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Veterans Appeals (Court) has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  When a veteran has 
presented a well grounded claim within the meaning of 
38 U.S.C.A. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist the veteran in the development of 
his claim.  38 U.S.C.A. § 5107(a) (West 1991).

In Caluza v. Brown, 7 Vet.App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  Caluza, 
at 506.

The veteran has been diagnosed with disorders of the 
cervical, thoracic, and lumbar spine.  There is competent lay 
evidence that he fell while rappelling during service and 
landed on his feet, and that he complained of back pain after 
the fall.  Some of the physicians who have examined or 
treated the veteran have expressed the opinion that his 
current back disorders are related to that fall during 
service.  The Board of Veterans' Appeals (Board) finds that 
the evidence is sufficient to create a well grounded claim 
for service connection for a back disability.  In addition, 
the Board is satisfied that all facts relevant to the 
veteran's claim have been properly developed, so that VA has 
satisfied its statutory obligation to assist the veteran in 
the development of his claim.

Service outpatient treatment notes dated on May 2, 1968, 
indicated that the veteran reported injuring his left heel 
two days earlier, when he was rappelling and he landed hard 
on his foot.  The veteran reported that he had pain with 
weightbearing.  X-rays were reportedly negative for fracture.  
The examiner's diagnosis was a bone bruise of the left heel.  
The examiner recommended crutches and shower shoes only for 
two weeks.  The veteran's service medical records did not 
contain any other reference to a rappelling injury or to any 
residuals of the May 1968 injury.

On VA medical examination in October 1980, the veteran 
reported having fallen fifty feet while rappelling and 
landing on his heels, necessitating the use of crutches for a 
while.  In September 1984, the veteran wrote that a fifty 
foot fall while rappelling had injured his heels and neck.  
He reported that he continued to have pain in his heels and 
neck.  On VA examination in June 1985, he reported stiffness 
and occasional locking in his neck.  Examination revealed 
full range of motion of the cervical and lumbar spine.

VA outpatient treatment notes dated from 1986 to 1994 
reflected the veteran's reports of orthopedic problems 
involving the cervical and lumbar areas of his back, at times 
with symptoms involving his left shoulder, arm, and hand.  
The notes indicated that the veteran used cervical traction.  
VA physicians who examined or treated the veteran provided 
diagnoses including cervical spondylosis, bulging of cervical 
discs, and lumbar spondylosis.  X-rays taken in April 1991 
revealed encroachment and spurring at the C5-C6 level.  X-
rays taken in January 1994 revealed minimal degenerative 
joint disease of the thoracic spine, and localized 
degenerative joint disease in the cervical spine.  VA 
outpatient and inpatient treatment records dated in 1994 
reflected that the veteran reported having hurt his heels, 
back, and neck during service in 1968, when he fell fifty 
feet while demonstrating rappelling.

In October 1994, Bruce M. Neckritz, D.O., a private physical 
medicine and rehabilitation specialist, wrote that he had 
seen the veteran for neck pain radiating into the left arm, 
with onset of the pain three weeks earlier.  Dr. Neckritz 
wrote that the veteran reported a long history of neck 
problems, with a history of injuries during the Vietnam War, 
including a fifty foot fall during a rappelling exercise.  
The veteran also reported injuries of the low back and heels.  
Dr. Neckritz reviewed the veteran's medical records and 
examined the veteran.  Dr. Neckritz impressions were disc 
disease and degenerative osteoarthritis in the cervical 
spine, and likely degenerative arthritis in the lumbar spine.  
Dr. Neckritz wrote that the disc disease and degenerative 
arthritis in the cervical spine "appear[ed] to have been 
triggered in some way from his injuries sustained in the 
Vietnam War."  In treatment notes dated in May 1995, Dr. 
Neckritz noted that the veteran had neck and back pain 
secondary to injuries sustained during service in rappelling 
exercises.

In a February 1995 statement, the veteran contended that his 
cervical spine disorder had been caused by the fifty foot 
fall during service.  He also contended that his cervical 
spine disorder had been caused or aggravated secondary to his 
service-connected heel disorder.

In a January 1996 hearing at the RO, the veteran reported 
that he injured his back in an accident during service, when 
he was demonstrating rappelling, and he fell from a fifty 
foot tower and landed on his feet.  He reported that after 
the accident he felt great pain in his heels and knees, and a 
compressed feeling in his back and throughout his body.  He 
reported that he received medical attention following the 
accident.  He stated that the physician who saw him told him 
to stay off of his feet.

In a March 1996 VA medical examination, the veteran described 
the accident during service in which he fell fifty feet and 
landed on his heels.  The examining physician found that the 
veteran had muscle spasm and limitation of motion of the 
lumbar and cervical spine.  The examiner provided the opinion 
that a fifty foot free fall landing on the heels could 
certainly cause the veteran's current spine disability.

In November 1997, the veteran submitted an affidavit from G. 
C. H., who reported that he had served as the corpsman for 
the veteran's platoon for portions of 1967 and 1968.  Mr. H. 
wrote that he was on many long range patrols with the 
veteran, and that he treated some of the veteran's wounds.  
Mr. H. reported that he was hospitalized in 1968 for wounds 
of his own, and that upon his return to the unit on May 5 or 
6, 1968, members of the unit described to him how the veteran 
had fallen from a tower while rappelling.  Mr. H. wrote that 
when he saw the veteran on May 6, the veteran was on crutches 
and wearing shower shoes.  Mr. H. wrote that the veteran told 
him that his neck, back, and heels were extremely painful, 
and that he felt about an inch shorter.  Mr. H. wrote that it 
was very obvious that the veteran was in a great deal of 
pain.  He wrote that he treated the veteran with pain killers 
and a muscle relaxant until he (Mr. H.) was transferred in 
July of 1968.

In September 1997, the Board remanded the case for further 
development, to include an additional VA orthopedic 
examination with a detailed opinion regarding the etiology of 
the veteran's back disorders.  In the report of a VA 
examination performed in January 1998, the examiner wrote 
that he or she had "laboriously" reviewed the veteran's 
claims file.  On examination, the examiner found degenerative 
disc disease and degenerative arthritis of the cervical 
spine.  The examiner discussed the evidence found in the 
claims file, and provided opinions regarding the etiology of 
the veteran's cervical spine disorders.  The examiner noted 
that the veteran's service medical records included no 
mention of neck or back pain after the May 1968 fall and heel 
injury.  The examiner noted that the veteran and Mr. H. (the 
former corpsman) had reported that the veteran had 
experienced neck pain following the 1968 accident.  The 
examiner noted that a fifty foot fall could have caused 
traumatic disc herniation, and that any disc herniation would 
have been accompanied by unmistakable neck discomfort.  The 
examiner noted that the veteran had new symptoms of 
radiculopathy in 1994, and that the appearance of such new 
symptoms at that time was somewhat inconsistent with a 
conclusion that the veteran had disc problems for more than 
twenty years.

"On balance," the examiner wrote, "the examiner feels that 
the weight of evidence does not support [the veteran's] 
cervical condition as being due to fall in May of 1968."  
The examiner explained that conclusion based largely on the 
lack of documentation of neck pain in notes from 1968 through 
1984.  The examiner commented that if there were records of 
medical treatment, including chiropractic treatment, of neck 
pain dated in the late 1960's or early to mid 1970's, the 
examiner would then feel that the weight of evidence had 
shifted sufficiently to support the veteran's contention.  
The examiner stated the opinion that, based on the available 
evidence, the veteran had a degenerative process, as opposed 
to a traumatic process related directly to a fall in May of 
1968.

The May 1968 treatment notes in the veteran's service medical 
records reflect that the veteran reported a hard landing 
while rappelling, with subsequent pain in the left heel.  
Based on the veteran's accounts since 1980, and based on 
affidavit of Mr. H., the Board is willing to accept that the 
veteran fell a substantial distance in the May 1968 accident, 
and that after the accident he told Mr. H. that he had pain 
in his neck and back in addition to his heels.

Physicians who have examined or treated the veteran have 
provided conflicting opinions as to whether the veteran's 
current back disorders are related to the rappelling accident 
in 1968.  Dr. Neckritz and the VA physician who examined the 
veteran in March 1996 supported a connection between the 
accident in service and the current back problems.  The VA 
physician who examined the veteran in January 1998 concluded 
that the veteran's current back problems were not caused by 
the accident in service.  The 1998 examiner explained the 
reasons for his or her conclusions, while Dr. Neckritz and 
the 1996 examiner provided little or no explanation.  The 
1998 examiner reached conclusions based on weighing the 
available evidence; however, the examiner's discussion of the 
evidence highlighted the presence of substantial positive and 
negative evidence as to whether the current disorders are 
connected to the accident in service.

The lack of evidence of back or neck pain for many years 
after service argues against service connection; while 
Mr. H's report that the veteran complained of back and neck 
pain during service tends to support service connection.  
While the combined evidence leaves doubt as to whether the 
veteran's back disorder can be traced to the injury in 
service, the Board is willing to accept that the doubt is not 
greater than a reasonable doubt, and that the evidence for 
and against a nexus is approximately balanced.  Resolving the 
doubt in the veteran's favor, as required by 38 U.S.C.A. 
§ 5107(b), the Board grants the claim for service connection 
for cervical, thoracic, and lumbar spine disorders residual 
to a back injury.


ORDER

Entitlement to service connection for cervical, thoracic, and 
lumbar spine disorders residual to a back injury is granted.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

